Arthur H. Healey, J.,
concurring. I agree with the result reached by the majority, and although I join in the concurring opinion of Justice Shea, I choose to write separately in order to emphasize a point not made strongly enough for me in his opinion.
In our system, every criminal accused is constitutionally guaranteed a fair trial. I do not perceive any need to address a claim that a probable cause hearing now mandated by the Connecticut constitution, article first, § 8, as amended (amendment seventeen), must be reviewed *345by us where the record does not adequately support a claim that such a hearing flawed the trial-in-chief, the ultimate innocence-guilt proceeding, with error that violates the constitutional rights of an accused. Such a view does not make a “hollow shell” of the protection afforded by the adoption of this amendment that the majority opinion hypothesizes.
I therefore concur in the result.